UN|TED STATES DlSTR|CT COURT

MIDDLE DlSTR|CT OF LOU|SIANA
N|ANUEL LUNA ClVIL ACT|ON
VERSUS

18-530-SDD-EWD

DEBUSK SERV|CES
GROUF’, LLC, ET AL.

RUL|NG
The Court, after carefully considering the F’et."tion,1 the record, the law applicable
to this action, and the Report and l-'\’ecorrirrieno‘atiorl2 of United States Magistrate Judge
Erin Wi|der-Doornes dated Septernber 24, 2018, to which no objection has been filed ,
hereby approves the Repon° and Recommendation of the Magistrate Judge and adopts it
as the Court’s opinion herein.
ACCORD|NGL¥, the Motion to Remand3 is DEN|ED and this matter is referred

the Magistrate Judge for a Schedu|ing Conference

Signed in Baton Rouge, Louisiana on October y_z 2018.

/CH|EF JUD YSHELLY D. DICK
UN|TED ST ES DlSTR|CT COURT
MlDDLE DlSTRlCT OF LOU|S|ANA

 

1 Rec. Doc. 1-4`
2 Rec. Doc. B.
3 Rec. Doc. 4_

